Citation Nr: 1425389	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-07 209	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for a disability variously characterized as residuals of concussion or residuals of traumatic brain injury; manifested by symptoms including vision impairment, loss of balance, headaches, dizziness, and memory problems.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1971, when he was discharged on account of physical disability, with additional active duty for training with the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of January 2012 and April 2012.  The Veteran presented sworn testimony during a March 2014 hearing on appeal before the undersigned Veterans Law Judge.

This matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he sustained two traumatic brain injuries and/or concussions during service and that he is now having symptoms including vision impairment, loss of balance, headaches, dizziness, and memory problems related to these injuries.  

The evidence of record reflects that the Veteran experienced a possible seizure in March 1970, while he was on active duty for training.  When he was on active duty he experienced two seizures, the first in January 1971; the second in February 1971.  The second seizure occurred just prior to his boarding an airplane for Vietnam.  He was taken to the Oakland Naval Hospital for evaluation and treatment.  It was determined that his seizure disorder had pre-existed service and was not aggravated during service, and he was discharged for physical disability.  

Service connection for a seizure disorder was denied in a July 1971 RO decision.  An attempt to reopen this prior denial was denied in April 2012, and the Veteran has not challenged the 2012 denial.  

In the instant claim the Veteran asserts that he sustained concussions and/or traumatic brain injuries when he fell and hit his head during the seizures.  He initially filed a claim based upon this theory in February 2010.  The RO denied service connection for post-concussion residuals to include headaches, dizziness, and memory problems in May 2010.  The Veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  He is now attempting to reopen this claim, and has perfected a timely appeal to the Board.  During the March 2014 hearing on appeal, the Veteran testified that he believes the additional symptoms of vision problems and loss of balance are also related to the injuries in service.

The records reflecting the January 1971 seizure show that he sustained a laceration over his left eye during a Grand Mal seizure.  None of the evidence currently of record confirms a concussion or traumatic brain injury, however.

The Veteran's representative points out that although the report of the Medical Board proceeding which preceded the Veteran's discharge from service contains a summary of the hospital treatment and evaluation following the February 1971 seizure, the clinical hospital records are not available for review.  Service department records must be obtained in every case, regardless of the procedural posture of the case.  See 38 C.F.R. §§ 3.156, 3.157, 3.159.  Thus, the Board determines that prior to reviewing whether the Veteran has submitted new and material evidence sufficient to reopen the May 2010 denial, the complete clinical records reflecting the Veteran's admissions to the Naval Hospital in Oakland, California, in January 1971 and February 1971 must be obtained for review by adjudicators.  

During the hearing on appeal, the Veteran testified that he has been receiving private medical care for his injury residuals.  He also testified that he was attempting to obtain records from the Henry Ford Hospital in Detroit reflecting medical care provided to him both prior to his service and after his discharge from service.  The undersigned agreed to hold the record open for an additional 60 days to allow the Veteran time to obtain both recent private medical records for the purpose of establishing current disability/ies and the earlier Henry Ford Hospital records.  No such records, or indeed, any communication has been received from the Veteran or from his representative.  Since it is necessary to remand this case, efforts will be made to obtain these records for VA review, as they are likely to be relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the complete clinical records reflecting the Veteran's admissions to the Naval Hospital in Oakland, California, in January 1971 and February 1971 through official channels.

2.  Ask the Veteran to sign a release authorizing VA to request his medical records from Henry Ford Hospital and Fairview Hospital.  Request these records and if they are not obtained, advise the Veteran of that fact.

3.  After the development requested above has been completed, the RO should again review the record to determine whether new and material evidence supports reopening the previously-denied claim for service connection for residuals of concussion or traumatic brain injury.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)


